Oliver, Presiding Judge:
This appeal has been submitted for «decision upon the following stipulation of counsel for the parties "hereto:
It is hereby stipulated by and between counsel for. the respective parties as follows:
(1) That the merchandise covered by this appeal is limited to the items marked -on the invoices with a green ink “A” and the initials J. F. J. (Exmr. James _F. •Jedlicka), identified as—
In Box #3 — 2 236.80 Tube plate, everdue
1 236.81 “ “ “
In Box #4 — 1 236.060 Fan assembly, Monel
In Box #5 — 1 236-057 Gear case, less sprocket
1 236,122 Base
2 236,60 Ring
(2) That at the time of exportation and prior thereto, none of said articles were freely offered for sale to purchasers in Canada, or to purchasers in the United .‘States; nor was any prototype, or such or similar imported merchandise offered *558■for sale to purchasers in the United States at, or prior to, the time of the exportation from Canada of the above-named items.
(3) That the invoice and entered prices of the above-named items correctly represent the cost of production thereof, as defined in Section 402 (f) of the Tariff Act of 1930.
(4) That the above reappraisement appeal is limited to said items above specified, and is abandoned as to all other items on the invoice.
(5), That the above-named reappraisement, number 140854r-A-1261, is hereby ■submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is •defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the items identified as:
In Box #3- — -2 236.80 Tube plate, eyer,due .
1 236.81 “ “
In Box #4 — 1 236.060 Fan assembly, Monel
In Box #5 — 1 236-057 Gear case, less sprocket
1 236,122 Base
2 236,60 Ring
.marked with a green-ink A and the initials J. F. J., such values are the invoiced and entered prices. ■
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.